UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7513



VAN PRINCE WELCH,

                                               Plaintiff - Appellant,

         versus

UNKNOWN NURSE; UNKNOWN SHERIFF,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-95-189-5-BR)


Submitted:   January 16, 1996              Decided:   January 29, 1996


Before WIDENER, WILKINS, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Van Prince Welch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1988) complaint as frivolous under 28 U.S.C.

§ 1915(d) (1988). We have reviewed the record and the district

court's opinion for an abuse of discretion and find no reversible

error. Accordingly, we affirm the district court's dismissal. We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2